Case 1:19-cv-06304-LGS Document 1-6 Filed 07/08/19 Page 1 of 2

 

PARDALIS & N JOHAVICKA, LLP

ATTORNEYS

 

 

 

 

May 3, 2019
VIA REGULAR MAIL
Jinder Bhogal a/k/a Jin B. NOTICE OF INFRINGEMENT
4174 Hill Terrace Dr NOTICE TO CEASE AND DESIST

 

Reading PA 19608-9367

DEMAND TO CEASE AND DESIST
(This document should be presented to your legal representative upon receipt)

Re: = Infringement of the “Greek Freak” Mark.
Dear Mr. Bhogal:

This firm represents Giannis Antetokounmpo (“Antetokounmpo”). This correspondence
constitutes formal notice that we will be filing claims against your organization for trademark
wiringement pursuant to 15 U.S.C. § 1114(1)(a); false designation of origin and trademark
dilution pursuant to 15 U.S.C. § 1125(a)(1)(A); common law claims for unjust enrichment;
trademark infringement and unfair competition in violation of New York common law; and
trademark dilution pursuant to 15 U.S.C. § 1125(c); deceptive acts and practices pursuant to New
York General Law Section 349; and common law tort of invasion of privacy for unauthorized
appropriation of our client’s likeness.

Antetokounmpo, a/k/a the “Greek Freak,”is a professional basketball! player for the Milwaukee
Bucks of the National Basketball Association (NBA). Antetokounmpo is one of the most renowned and
globally-recognizable athletes in the sport industry. He has established his professional basketball career
known as “the Greek Freak,” and therefore he is identified by this nickname.

Antetokounmpo is committed to protecting and defending his brand name against any
unauthorized use and exploitation. He has therefore registered the mark “GREEK FREAK” and “GREEK
FR34K” (registration pending before the USPTO) both in Europe and the United States. Only third
parties authorized by our client have the right to use his image, likeness, name and/or nickname, under
conditions mutually agreed.

It recently came to our attention that your online store [ https://jinbartwear.com] sells products
(Tees, Hoodies and T-shirts) bearing illustrations of Antetokoumpo. The collection is called the “GREEK
FREAK” collection. As a result, we wish to bring to your attention that your actions constitute
infringement of our client’s trademarks. Moreover, this unauthorized and unlawful use of our client’s

 
Case 1:19-cv-06304-LGS Document 1-6 Filed 07/08/19 Page 2 of 2

marks can result in a likelihood of significant consumer confusion as to the source and affiliation of the
products, and dilution of the value of our client’s trademarks. Your attempt to gain significant pecuniary
advantage by exploiting the intellectual property rights of a famous personality without permission is also
an unlawful commercial practice at the expense of Mr. Antetokounmpo and authorized sellers.of products
under his brand.

Furthermore, this unlicensed use of Antetokounmpo’s image and persona in connection with a
product and in a manner that falsely implies Antetokounmpo’s endorsement constitutes a violation of our
client’s right of publicity which is protected by the Lanham Act. The First Amendment in the area of
artistic expression “cannot permit anyone who cries ‘artist? to have carte blanche when it comes to
naming or advertising his or her work, art though it may be.” Artistic work which is false and misleading
and creates confusion in the mind of consumers does not entertain the same level of constitutional
protection.

This correspondence shall constitute the formal demand that you immediately CEASE and
DESIST, whether it is you or by third parties who do business with you or act on your behalf, from
initiating, engaging or continuing any use of our client’s likeness, name and trademarks “GREEK
FREAK” and other relevant variations of these marks, and that you promptly remove all the products and
merchandise which infringe upon our client’s exclusive rights to the above trademarks from your
inventory, website and social media pages.

We prefer to resolve this matter without taking any legal action, however, our client will
undertake all appropriate steps to protect his intellectual property rights and the associated goodwill
which is related to his nickname. You may avoid a lawsuit by having your authorized representative or an
attorney respond to our office no later than five (5) days from the date of this letter, together with a full
accounting of every merchandise sold by you that utilizes or incorporates the “GREEK FREAK” mark
and other similar variations, as well as of the profits derived from the use of “GREEK FREAK” mark
received to date which rightfully belong to our client.

We, also, request a written agreement that you will immediately cease and desist all use of our
client’s trademarks and a written agreement that you will not use without written authorization any mark
belonging to Mr. Antetokounmpo, or anything confusing similar thereto. You will have to surrender all
infringing items in your possession, namely the items associated with Antetokounmpo and copies of your
records which include the names of all parties which manufacture, import, export, distribute and purchase
the infringing products.

Kindly note that nothing in this letter should be construed as a waiver, relinquishment or election
of rights or remedies by the rightful owner of the marks. We reserve all rights and remedies under all
applicable Federal and State laws.

If you or your attorney have any questions, please feel free to contact our office.

Very truly yours, _
_PARDALIS-& NOHAVICKA, LEP

By: _—F Z
Taso Pardalis
